Citation Nr: 1744589	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and from January 2005 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in May 2012, the RO increased the Veteran's disability rating for PTSD to 50 percent as of the date of the claim.

In April 2015, the Board remanded the PTSD rating claim and a claim of entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.

Thereafter, in May 2017, the RO increased the Veteran's disability rating for PTSD to 70 percent as of the date of the claim.  This rating does not represent the maximum disability rating assignable for PTSD and the Veteran has not indicated that the current rating is the maximum he is seeking.  As higher ratings are available and a claimant is presumed to be seeking the maximum available rating for a service-connected disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  The RO also granted a TDIU as of the date of the claim.  As this benefit sought has been granted in full, the TDIU issue is not before the Board.  


FINDING OF FACT

The Veteran's PTSD and associated symptoms have manifested in occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  
38 C.F.R. § 4.126.

Under DC 9411, a 10 percent rating is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Facts and Analysis

Prior to the claim for increase, in March 2009, the Veteran reported that his PTSD causes him to experience difficulty with crowds, lack of appetite, and to drink alcohol to cope with his symptoms.  Thereafter, in December 2011, the Veteran's wife submitted a statement in which she reported he had lost interest in taking care of his home and children.  She also reported that the Veteran either sleeps for fourteen or fifteen hours at a time or cannot sleep at all.  In addition, she reported he exhibits depression and a negative attitude.

The Veteran's PTSD was evaluated in June 2011 in connection with a Social Security Administration (SSA) claim.  The Veteran reported working as a garbage collector for 15 years prior to leaving that job due to his PTSD in October 2008.  He also reported that he was capable of managing his affairs and finances, but he could no longer perform his job due to stress and anxiety.  The SSA examiner reported that the Veteran has PTSD and alcohol dependence.  The examiner also reported that the Veteran's PTSD treatment records did not contain reports of his symptoms interfering with his work.  The examiner found that he exhibited no episodes of decompensation and mild limitation in completing activities of daily living and in maintaining social functioning.  The examiner also found that the Veteran had moderate limitation in maintaining concentration, persistence, or pace.  In addition, the examiner found that the Veteran was capable of simple work tasks.  The SSA examiner ultimately concluded that, while the Veteran is impaired by his PTSD, it does not prevent him from performing his former job.

In addition, the record contains the Veteran's VA treatment records from the period on appeal.  VA treatment providers in October 2011, November 2011, and February 2012 reported that the Veteran was experiencing regular auditory hallucinations, anxiety, and paranoid ideation.  In this regard, during treatment in October 2011, the Veteran reported an incident with a neighbor when the police were called because the Veteran reacted to threats he perceived his neighbor was making.  He also reported avoiding leaving his property due to anxiety and paranoid ideation.  The Veteran reported poor sleep, but denied experiencing suicidal or homicidal ideation.  The November 2011 and February 2012 VA treatment records reflect that the medication used to treat his PTSD was increased in dosage during this time frame.  The February 2012 VA treatment record reports that he was able to attend some events outside his home without experiencing serious symptoms.  He also denied suicidal and homicidal ideation and exhibited good concentation.  However, the Veteran continued to report experiencing auditory hallucinations, anxiety, and paranoid delusions.

Thereafter, the Veteran was examined by VA in regard to this claim in April 2012.  The Veteran reported having a good relationship with his children and siblings, but a poor relationship with his wife.  He also reported that he lost his job at the city sanitation department in October 2008 because his commercial driver's license was revoked after he was charged with driving while intoxicated.  The Veteran further reported feeling increased suspicion of others.  The examiner found the Veteran exhibited symptoms of feelings of detachment, restricted range of effect, difficulty sleeping, irritability, hypervigilance, anxiety, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty with adapting to stressful circumstances and establishing and maintaining relationships.  The examiner rated the Veteran's GAF at 58 based on symptoms reported but estimated at 51.  

The Veteran continued to be treated for his PTSD by VA following the April 2012 VA examination.  VA treatment records dated from July 2013 through May 2015 report similar symptoms during such time period.  These treatment records reflect that the Veteran reported living with his siblings off and on due to stress in his marriage.  He also reported experiencing sadness, anger, paranoid ideation, insomnia, and poor appetite as well as increasing his daily alcohol consumption during this time period.  However, he denied experiencing auditory hallucinations, suicidal ideation, and homicidal ideation.  In addition, VA treatment providers consistently found the Veteran to be well groomed and oriented during this time period with fair insight and judgment.  

Subsequently, in June 2015, the Veteran's wife committed suicide.  The Veteran called a suicide hotline in August 2016 and expressed a desire and means to hurt himself.  Then, in October 2016, the Veteran was brought into a VA emergency room by his daughter.  He reported being in an altercation at a bar and then taking pills while drinking.  The Veteran also reported feeling depressed and hopeless and experiencing hallucinations.  The VA treatment provider stated that the Veteran exhibited a blunted affect, but also that he was oriented and reported no command hallucinations or paranoia.  Subsequent October 2016 VA treatment records show the Veteran's condition improving, including no longer experiencing suicidal ideation and reduced alcohol consumption.

Thereafter, the Veteran was examined again by VA in February 2017 pursuant to the Board's remand.  The Veteran reported that he had stopped drinking alcohol in the fall of 2016 in order to take better care of his house and children.  The Veteran also reported being hypervigilant and experiencing auditory hallucinations.  He further reported irritability and a tendency to react aggressively when feeling threatened.  The examiner stated that the Veteran "denied current suicidal or homicidal ideation, plan, or intent, and as such, he is not a candidate for civil commitment."  The examiner also stated that the Veteran had normal grief and sadness following his wife's death, but that he did not endorse depressive symptoms.  The examiner found that the Veteran is capable of managing his finances, but exhibits symptoms of anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances and establishing and maintaining effective relationships.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.

Subsequently, the Veteran was examined a VA Licensed Clinical Social Worker in April 2017.  The examiner reported that the Veteran was appropriately dressed with normal speech and without evidence of a thought disorder or psychosis.  The Veteran reported experiencing anxiety, avoiding emotions, sleep disturbance, hypervigilance, and memory loss.  He also reported feeling cut off from others, difficulty trusting others, and avoiding social interactions.  The examiner concluded that the Veteran is unable to work due to his PTSD, but did not report a finding as to the Veteran's level of occupational and social impairment.

In consideration of this evidence, the Board finds that the criteria for a rating in excess of 70 percent for PTSD are not met.  Specifically, throughout the period on appeal the record reflects that the Veteran has experienced symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, chronic sleep impairment, impaired impulse control, and difficulty in adapting to stressful circumstances, but without total occupational and social impairment.  In this regard, the evidence of record shows that the Veteran has continued to maintain positive relationships with his children and siblings.  In addition, the Veteran is able to perform the activities of daily living and remains oriented to time and place with fair judgment and insight.  Furthermore, he has not exhibited more than mild memory loss.  While the Veteran has intermittently reported experiencing auditory hallucinations, he has consistently denied homicidal ideation and has not been found to represent a danger to others.  In addition, while the Veteran exhibited suicidal ideation in the months following his wife's death, prior to and after such time period he has consistently denied experiencing suicidal ideation.  Following an examination of the Veteran and a review of his psychiatric records, the February 2017 VA examiner concluded that the Veteran did not pose a danger to himself or others and was not someone that should be considered for civil commitment.  

While the April 2017 VA examiner found that the Veteran was unable to work due to his PTSD, she noted that the Veteran maintained relationships with his children and siblings and did not report a finding that he experiences total occupational and social impairment.  In addition, neither the April 2012 nor the February 2017 VA examiners found that the Veteran exhibited total occupational and social impairment.  The April 2012 VA examiner rated the Veteran's GAF at 51, which is indicative of moderate symptoms rather than total impairment.  Similarly, the February 2017 VA examiner found that the Veteran exhibited reduced reliability and productivity, but not total occupational and social impairment.

While the Board is sympathetic to the difficulties experienced by the Veteran due to his PTSD and associated symptoms, the evidence of record does not support a rating in excess of 70 percent for this disability.  In this regard, the Board finds the opinions of the April 2012 and February 2017 VA examiners to be highly probative.  These examiners reviewed the entire claims file, including VA treatment records, prior examinations, and other relevant evidence, and their opinions reflect consideration of all relevant facts.  In addition, they provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Furthermore, it has already been determined that the Veteran's PTSD prevents a gainful occupation by the award of the TDIU rating.  Thus, a 100 percent rating via that benefit is already in effect.  However, total occupational and social impairment has not been shown.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD.  As there is no doubt to be resolved, an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


